                                               .                     .:                                  .        .               .
                               Case 5:20-cv-00252-JPB-JPM Document 1 Filed 12/10/20 Page 1 of 8 PageID #: 1

                                                                                                                                             ~                     7
                                                                                                                                            ~g0~~0~0




                                                                                                                                      ~ ~                  ~
         J                                                                                                                            ~



                                                                                                                                      ~OO~QcZ~
     ~
              ~                                                                                                                                                ~
                                                                                                                                      5:20-cv-252
                                                                                                                                      Bailey, Mazzone Blalock
                                     ~
                  ~                   .c’                                              ~                                  -            .           FILED
                                     ~ ~
                                     ~



                                     ~~                                                                                                        DEC10 2020
                                     ~~                                     t,) V                                                          u s~sm~TcOURTWVND



                                     5~ç~ ~
                                                         Po,~)~_~.)
~   ~—                                                      —             -~——         *.~       ,                    ~   ~   ~               .~   —
..~..                          ,..                                            .




                                          ~ ~                                                                     ~                   ~

                                                                     6p~f~e~J~r                              F~


                                     ~~-:~po/’~)≥e/~)~
                                           Fc~L i4~-~o ~




                                                                          ~
              -
                                                         ~

                                                         ~
                                                                                             ~ (~                                                      ~
             ~•                      .    -.                    .~           ..                                   ~                                    .   .

    ..                .   ,.                       ~.                             ..         .       .        .                   ~                        -
                                                                                                                                                                       -~




                                     u~p~  RA           ~f~L1
                                     ~ F~1 ~                                                                                  ~;~JiA         atO       1p~~            ~

                                     LA)P~i

                                     t~~A)              ~   ~Ii)6                      ~
                               —     ~ ~ 6e~uA\                                                                                                        ~ ~e~\)t~4
                                                                                                               Q:oi~J~•~
                                                        Case 5:20-cv-00252-JPB-JPM Document 1 Filed 12/10/20 Page 2 of 8 PageID #: 2                                 ~:




                ,                                            ~                                                    ~ ~


                                                             ~ ~                                      r~J~ ~               OV~ir ~ rt~is4~ AY~cr~:
                                                             ~                                                                                ~
                            ~                                 ~~ ~                                                               ‘h~
                        ~                                          At1.        ~ ?Ac~) 1-~1~&. 5e~JQr~                                 o~   A~a   ~ore~Y,ô~x~
~                                                                                       c~




                                        ~                    \~o      re~ç~c     (‘\~        ?V’L                ~                 ~

                                                    .        ~   J~ 5~VA~ ~ ~                                                                     ~          ~
.                                                            \e~J ~o ~o~- ca( d\,                                                      ~
        ~                                                    (J1~) cec~r~ ~WL ~c~1~e~( ~c ~wL                                                     ~)~3       ~et’)
                                                             L)e~AIL1               ~                                          c:>c~o~~p              j~v~ Ce~&3e

                                                             ~ ~ ~51~)                                       )    t~k)~1f~.            A~e~~A ~
~______                                                      ~                                                          ~
‘                                                                  ~tv~
                                                        ~ i~        t~A~                              ~                           ~ ~

            w~4~

                                                             ~                                            ~                            ~
    ~                                                        ~tA)~k~                                  (t)~~ L~i~)                i~)   ràA        1~\o~ ~
                                                             ~~~ct13                                             I     ~.JA 6                     ~
                                                             ~t\)                ~t(~ ~)€~                                         (~c~ \~-~  \‘~     O~b~
                    ,

                                                ,            ‘v~)e-~             I ‘r~AJe. €
                                                                                                      i
                                                                                                                                  ~     C~i~I ~                 ~Oe~’29~


    .~                                                       O~           ~io~o~o ~ r1~                                                     (\~e~q~                  ~,

                                                        ~     ~e’v~k~A~A                                             ~                                e~-eJ

                                                               :9
                                    .
                                                        ~ ~ ~1e~ ~iu~ç~\e~                                        rp~c~t~, c,ôr~~ ~
                                                                                                                                            ~
                                                                                                                                                                 (:),~a
~

~
                                                              -~                        “    ~
                                                                                                           ~
                                                                                                                 ~~
                                                                                                                                  1 ~t3~ rv~t~        ~,     ~rç~’
                                                                          c~-1cIo~4~\ CA(2.                                    ~ i~-~~mec ~
                    -                                                     -t4a$ ~                                               AA≤~,~                   \- ~        ~
                                ‘                            ~ c4          iv~                   ~5       rJc~.      o’9   ~o4         d~.
        ‘                                                     o~JAr~AA                            ~)        u      (Y~\cio(~- (~5I≤)              c)CA~O’\Q~.


-                                                            rf~                                                  ,~       c                      ~                   ,




                                                                            ~      1p\~A)hS ~
            .                                            ,                  1’~h~ ~ ~ I,,)~Ct2~.

                                            ‘                :OeiO~-iLA)(~.                               ~ty~~i:~j             ~           c)~~      ~i(?~Th~~
                                   Case 5:20-cv-00252-JPB-JPM Document 1 Filed 12/10/20 Page 3 of 8 PageID #: 3  ~4


             ~                        ~ ~C~(\~                              ~                ~4&            ~             ~f
~,                                    ~         ~J~\~tj           1~s~               ~w~)5             .~   t~fO44e~ ~
                 ~                                      ~ô A. )~p\A~&~
                                                                  ~ ~ ~ )i~~c~)
                                      (~th~
                                                                                                                               ~,

~______                                                                                           ~H
                                          rv-_~~~r                       ~ ‘~                          I~ ~ ~
                     r~                   ~‘~‘                                                       ~        ~
                               ~      ~   ~        ~ ~A’~”~-                         ~            1A)t4~

                                      ~               \,~r L ~ ~O€~                ~€~ch~A                       c~r(-’
~                                                     ~                ‘~i      V~r KL
.:                                                 (~                          ~ \~                                ~~cj


                                              t~)A~   .A ~ ~
~                                                                                                    ~

                                                                 ~O     r~Act\)            )f\~             ~(A’
~                                     %rft~                                                  eA’~~}~ ~
                               ~“         ~ ~u~r ~rQ ~-~)                                               rA~~~)
                                      ~A~A)           ~
    :                                                       1~                               ~ O~
                         ~                              ~                       ~c(_~a \~a
                                           ~‘J’~’~               )~~)1~      ~    (4pe~cL ,~r ci~e.~c~ ~
,~                                         ~ O~                                   o~                               C~~S ~
._______                                                                       ~              ~                           ~

    ~                                 (4)a         ~
                                      ~                                .~    ~A~€(          ~                           5&~
                                      ~            3ro r~”~ ~                                          ~        j~
~                                                           .1   ~,   ~                                                   ~ ~

                                      ~                                                ,     ~)__\-_t~A
        ~‘                                                            c~c1~4    ~O~5         ~

                                                      ~‘i~             (~4~       ~4                            ~j~’)


                                       (~
                     ~                ~                     ≤~9 ~W;~c ~
                                                                      (.fl~ ~
                                                                            ~ c~                               P A)



                          .‘                                                    ~    F%~
                                            c~t~   ‘~‘q~                    c~r~c~ ~ tr~€~                   ~
                                         .
                                                                     Case 5:20-cv-00252-JPB-JPM Document 1 Filed 12/10/20 Page 4 of 8 PageID #: 4                                                                                                     ~



                                                           ~                                 -V                                                                                                            ~




~___ji~g~i’~ ;                                                                                                         ~ (n~ dc~~
                         ~                                                         90i..)    ~ ~;                                                               o~4~ ~
                                                                          :
                                                                                                                                  ~VC~1$




            ,~                                                                     ~                                     ~                                      ~e~e~c’)

~
                     ~ ~-o~\9 ; ~                                                                           ~VV~   ~
                                                                                                                                                    flA~~ ~Co~~&6 ~         Vr~                                                                         ~



                        ç-t~c~ i~-~ \~- r<~c~4                                                                                                     c~JO~jr~             ~                                                                                                               V




                      ~ fiI~3     ~‘)~r~c~                                                                                                  ~                                     \~z~ ~                                                                               ~

                                                                                         }                                                   V/~                                                                   ~Q \                      ~                     V   V~C~_V




                                                                                                                                   ~                                                  ~
                                                                     V             ~                                              r~4~c~             ~cer~s                               V~




                                                 :                            ~                   ~$~cc~ ~                                                                                                                                                             ~5.

                         V
                         V
                                                                                   ~
                                                                                    V
                                                                                                  Q~c~ V
                                                                                                                   \~ ~                     ~.     Oo~$         \‘~‘                      ~                    ~             h~          ~-~€-              ~
                                                                     V~            24~       (C~                             ‘~                        V    V       V                          VV                   V                V                       VV,




                                                               ~                   c,~’ ~                                    ci~
~                                                              ~               V   ~9Cd~           0c.             C~o-ie~               ~o
                                                                                                                                      St’:~1Y~      ~
                                                                                                                                                      oS~                                                                            i~V~                 ~
                 V           V                                      V_V            ~                       )\~&~                                 ~                                                                  ~                    “            ~jc~)
                                                                               1   ~                                   oS~                  J~’~ ‘i~’~~ ~                                                                                ~                  ‘~\~

                     V                                                             ~              h~                              Qt                                                  ~ ~
                                     V_V                                      VI       ci~                    V    f~j            ~         ~                   V           VV    V   V              V V                V        V       V                              V




                                                               ~                       ~          A~        O€~~e~(                              ~) \~                                                     ~                                          ~      ii ~
        ~                 ~V         V                     V
                                                                                       ~          ~~V~eA   ~VV’~flVL1
                                                                                                                   ~
                                                                                                                             0~S~cAftv~t1~  ffl
                                                                                                                                          ~AC~                                                      ~A~i            L~\~V.\                                   ~
                                                                                                                                                                                                                                                                                    V




            ~                                                                                                      ~         (R        ~                    ~                                                  lv                    V”r~e~                            ~n)~
                                 l~-                                                                                                                                                                           4
                                     :
V~VV~                -~                          VV                                ~         ~S~V~V,~VV ~                    ~V   ~    V~                       ~VV~VV~~                  ~V                                ~V               ~V

~                                                V                        V        ~               ~                   \~ç~ ~CJ~45~j-g                                      ~                                                                                                               V

•                                                              V_V                                     ~                                                                                                                                                       -            V




                                                                                                                             ~




                                 V                                                 ~               ~ c(~c:~-~ ~
                             ~__V                                              V’~)f~5         ~                                                 ~                                                             ~

    V                                                  V             -             e         ~Q ~                                                                                                                                                     ~rc~             ~
                                                                                                                                                      ~ ~                                                                        ~                            \~J~
                                                 ~                                                                                ~




                         ~                   V                 VV                                                                                                                 ~                                                                                             V




                                                      V~                                                                                                                V                                      ~                 ~                V                                 V
                                        Case
                                         ;~ 5:20-cv-00252-JPB-JPM Document 1 Filed 12/10/20 Page 5 of 8 PageID ~
                                                                                                               #: 5

                                            ~                                                                                Q~o~€ cc~


                        ~ ~                                                                                ()~       ~                          ~
                                                         e~i;1J~     .c~Y~\j   ~meA~ ~ ~Je~j                                                 ~*~1
                                                    (~eA)            ~çaere$ ~                     ~       i)                    t1~J~       (~cX~L~\

                                                    ~ ~ ~1S~~o                                         ~

~                                                                                                            ~        ~.




.                                                   cflh~J,L1                   o~)~A.           ~ ~                                             ~
                                                               r~’~_ç~c             ~t_,r~j                                      ce~\ ~
                                    ~               ~ ~                                                    ~

                                        ,           r~P~\ ~ ~                                        ~                                       r~c1,~;

                    ~       M. ~                                                                                           ~ ~
r~≥~                                                a                      c’~ic~ \€~Q            ~         ~5             I~/\)a       ~\Jt(~             -
~ )~VQ~                                                                3                                   ~                 ~~
    ~                                               jV~c€~           c(\~   ~ ~;1~á ~                                                          ~

~
                                    ~   -~
                                                         7                  ~
                                                                             ~-~—       ~   ~4



                :                                   ~


                                                    •r~~ A,%)à         tY~j     ~                                          ~A)P’1€~            S~
                                                    ~5                                 ~
                                                    ~i           t                    ~a         ~
                                *                        -‘~   ~     cf~’\~~\~1\                                 O1~Offl                         ~


                                                :                    ~         C4      1~-~-~Oj Ce~~             (                C’     ~              3S     -




                                                             ~ c~i\ ~                                                AJ€i   CA~
                            :
                        ,                                       ~ c~c4J( ,v~i~\ ~                                          c~n~        ~

~ ~



                                                    ~C~A)Q~ fr~Z)~                  c~x                                     ~          \~a   ~ro\& N\O~1

~                                                   “r~c~-~            fl1~9~                                                                    ~   ~c~)

~                                                   ~           c~    (i~,              t~J~     \-~ ~ ~    t~)~             a
~
        .                   ~;                      ~                                                                                                ~eA)

                    ~                                     cf)\~&)~r ~A)’~P~W1 r~ ~ 3e~$~)M
            -                                                                   )
.                                                                     tyA~~\        )1~\4!~)        t~I~6            e~          ~
    ~                                                                               cC~J~ ~
                                                  S        Ii                                      S

                                                  Case 5:20-cv-00252-JPB-JPM Document 1 Filed 12/10/20 Page 6 of 8 PageID #: 6
                                                                                                                                  S             ~(~-‘3~ ~


~_____                                                                                   ~~ ~                                                                                         ~
        ~                                                                       S   \~A)e~ ~rc~            \ ~~               ~   ~•                         e$~r~          ,        I ~
~______                                                                                      ~             t~)           ~       ~               (~

                        ‘‘                                 1       5ç~~               ~


        ~ ~                                                                                  ~     ~c4             ~          ~
                                                                   ~ t~       L~ \~C~rj ~ ~
                        ~
                            S
                                    S
                                                          •~

                                                                   ~                ~1   ~                                                           ~
                                                                                                                                                                                                       S




        .~                                    S            ~       (5e) ~e~’~ce te~fl (~ ~(Q~                                                                                                 .S




                ~                                                  e~cro~3’~tec~          ~o~&r                    ç)(~Q€C                                         S




            ~                                              ~ O,~              ~                                ~ O~’C~C                                           ~

~                                                                                         ~            c~e~\             ~cg~ ‘r\~ ~v~~&r ~-~vie~\
                            ~                         -              ~i≥      9eJi\~       ,S,~\   ~




~
                                        c~)~i~J ~
                                        5~5S~                             S                  -
                                                                                                       ~‘ô~~O~O1
                                                                                                       4   ~ ‘4~
                                                                                                                                      ~~cet
                                                                                                                                      S              ~5~SS   ~         SS
                                                                                                                                                                            rfi~e~~~
                                                                                                                                                                                 -    S



~                                                                    c1~ ~~Lr ~                                               ~i~’~e ~: ~
~                                                          S        ~                    ~         ~€~tQ~          ~4~Q      ‘Y~;~                           ~                            ~~-yy~O
~                                         S                        ~y~j       ~                                    (‘f~~     ~   ~         GR                                                      S       S




~j                                                                                   A                                       ~                           ~
                                                               ~                                                                          ~                      c~z        ~




-_____                                                             ~c\~5(~          ~       ~          ‘be A~,r$~x                             [~_            ~sY5e              F~i~                          S




                                                          S~       ~I~gi\L                                                                 S                                    55’




5~                                                                                        ~                      c~cD.    ~ r~w~                                            ~




                                                                   :A5   ~            ~‘1                  ~               ~ ~
                                                                   ~ (2~p~          ~Oc~c~r            (r~. ~
                                ~                                   ~ iZ~c~              ~                     ~C~5€)~~                   ‘~    ~J&~Q_
S______                                                                                                     ~o~)C~           Af’~°~             5))~              ~t~\
5                                                                   ~                              ~                   5Yvt~f\*A (~j           ~‘i~j) ~
                                                                    ~€.C(ôf~3 c~ce ~ &)L~:\)fv\~A~eA
                                              S

                                                                   ~                                           c;~r~              C~~                             \~-




                    S                                                                              ~9Q                                ~        ~                            ~             -




~_____                                                              C~5 ~                                                                                        (~J~                ;~3r~1

    ~                                                                     ~r\       ,ce~~)                         ~S                     ~     ~
                                                                                     7DQL~,,\A~
          Case 5:20-cv-00252-JPB-JPM Document 1 Filed 12/10/20 Page 7 of 8 PageID #: 44                9
                                                                                     {)~     I    o~




            ~                                                 ~
            ~ (~1                                 2~~~3g ¶)t~é~ ~iF                              1~L



~                 ~
                   r~~~&r                             ~k~o~)L1
                                                      ~
                                                                          ~ (~                    rn~4;~
                                        jc~~k~h                                ~ ~f~-~A ~
             ~a°~- ~q                      ~ ~rr~ ~-~\ e~)~ ~ ~
            ~          (~~\)~                          ~                      ~       ~      tAe~

            0c  ~                                             ~           ~3

             ~ k~L~-;7c~                                                               ‘v~ ~v’
            ~                                                                                     ~
            ~ ~                              -~    ~                 ~-‘~      ~ ~         ~      ~




                 ~
                            ~
~%          ~      (                                                      ~
             L~J       ~           ~-   “~ t~ \   ~       cs~ ,~     ~        ~ac~    ~
             ç~\ ~         C3A~,         t        rY~ a)o (A) (~5 ~c ~ Sb~ ~-\~‘ ~o i\ ~
             c&~Q$ ~
            ~ 6~i~(~ ~ ~ ~Q,C0() ~o (k~{~ ~/‘~3                                              ~
            ~ c~è ~~\c~\ fl~)r~3~&h
      ‘     \~c) A)~~J(~ crO~ry’~ ~ ~                                                        ~

     , c~t%~           ~                          ~m riSe ~5~,ocC) ~o ~J%
                               c~-~                   1Z,A~))1’~          c~e~c~C      ç~c~3{cc~-1
            ~ ~Cec~i~                        ~ t\1                 ~ro N~                        ~ ~15f)
            c~1’j~ ~J~o~’n~ c~(pc~ ~                                  ~≥~&              ~ r0~s
            rC ~ ~
                ~(‘J       \) ~r)~           ~            ~   LAS    e)   ~    r~)   ~ C ~ ~Yx~

            ?~‘j~’-~~ ~~‘5’5f)\))~                            ~                         ~ tft
                t(\ ~ ~
                \i)d~c~ ~

                                              ~) o~ o~ C~1 ~
                       g~11~Qr* ~                             ~                            ~ (~
             c)~d,ChA)~        (~~OrJO~            (A)1\4~                ~\    l~~J9L)~(~       [~i)4?J ~
                Th~h\ ~ ~~rj~i                                                  Ct~Q~5 ,e,ic~J,~ic~
                                                                     Oa~~
              Case 5:20-cv-00252-JPB-JPM Document 1 Filed 12/10/20 Page~ti~i2~J4       4
                                                                        8 of 8 PageID #:
                                                                                      ~8




~.
          .
                   ~      ~Qco~ec~JH~J
                   ~) C~’~1AH~\ S\r&r.e~%              (;t%)(t~*.~,
                                                                     I~           ~




~



                                                                              ~   01   -




                                                                 ~

~                             4          -~   ~   ~    -~   N;                             —




     ~-




                                  ~                                       -




               ~   ~-




                   /
/!s~
